JOHNSON, Judge,
dissenting:
I believe that the orders from which appeal is taken are interlocutory and not properly appealable. Accordingly, I dissent and would quash this appeal.
One of the orders from which appeal is taken denies a motion for summary judgment. As Judge Montemuro has noted, the law is clear that such an order is interlocutory and unappealable. Cathcart v. Keene Industrial Insulation, 324 Pa.Super. 123, 471 A.2d 493 (1984). The other order from which appeal is taken denies a motion to dismiss and to disqualify involuntary plaintiff Phillips from representing the NABR. This order concludes with the language “It is further ORDERED that this Court’s Order of April 5, 1984, shall remain in effect.” Order dated 5/14/85, filed 5/16/85.
The order of April 5, to which the May order refers, states that:
it is hereby ORDERED and DECREED that the injunction order issued by Judge White on March 19, 1984, is continued herein as the Order of this Court and the defendant NABR and its officers, agents, servants and/or employees, are enjoined and restrained, temporarily until decision, or further Order of this Court, from notifying plaintiff Phillips that his contracts and agreements with defendant NABR are terminated; and further that the said defendant, National Association of Basketball Referees, and its officers, agents and employees are hereby enjoined and restrained, temporarily until decision, or further Order of this Court, from terminating plaintiff Phillips as General Counsel for the NABR.
*212The April 5,1984 Order by its express language continues a prior injunction order. The court explains in detail the substantive content of the injunction. The sole purpose of the April 5 order is to continue an earlier injunction order. By comparison, the court in its May 14, 1985 order rules on a defense motion to dismiss and to disqualify involuntary plaintiff Phillips from representing the NABR. The court refers to the April 5, 1984 order and states that it shall remain in effect. The court does not detail the substantive aspects of the injunction, as it does on April 5, 1984 when it explicitly continues the injunction. I do not believe that the mere reference to the April 5 order converts the May 14 order into an order continuing an injunction order under Pa.R.A.P. 311(a)(4). In my view, such a reference does not render appealable, this otherwise unappealable order. Accordingly, I would quash this appeal as interlocutory.